JOHNSON, Chief Justice,
concurs and • assigns reasons.
hi concur in the denial of the writ application for the following reasons. Qualifications for the office of United States Representative are contained in U.S. Const owe any outstanding fines. Art. 1, Section 2. These qualifications are exclusive, and neither a state constitution nor state law can add to nor take away from such qualifications. U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 805, 115 S.Ct. 1842, 1856, 131 L.Ed.2d 881 (1995). Because Mr. Cutno is seeking the office of United States Representative, he is not subject to the Campaign Finance Disclosure Act pursuant to La. R.S. 18:463(A)(2)(a)(v), and therefore not required to certify that he does not, fees, or penalties under state campaign finance law.
KNOLL, J., additionally concurs for the reasons assigned by. Justice CLARK.